 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDpremises.It is clear that the Employer had no unlawful broad no-solicitation rule and that the employees were permitted to solicit forunion membership on the Employer's time and property.Further,the union representative entered the Employer's parking lot and spoketo the employees without objection by the Employer even after he hadagreed not to park on the Employer's property. In addition, it ap-pears that the Petitioner was not unduly hindered in its right to carryon organizational activities, and was able to utilize the customarymeans for communicating with employees, e. g., soliciting employeeswhile they were leaving the plant, at their homes, and at union meet-ings.Accordingly, we find no merit in the Petitioner's objections andexceptions and hereby overrule them.As the revised tally shows that a majority of the ballots has not beencast for the Petitioner, we shall certify the results of the election.[The Board certified that a majority of the valid ballots was notcast for the United Packinghouse Workers of America, AFL-CIO,and that the said Petitioner is not the exclusive representative of theemployees at the Amarillo, Texas, plant, of The Rath Packing Com-pany, in the unit heretofore found to be appropriate.]General Electric CompanyandInternational Association of Ma-chinists,AFL-CIO,Petitioner.Case No. 13RC-448d. February1,1956SUPPLEMENTAL DECISION AND CERTIFICATION OFREPRESENTATIVESOn November 3, 1955, pursuant to a Decision and Direction ofElection (not reported in printed volumes of Board Decisions andOrders), an election was conducted in the unit found appropriatetherein, under the direction and supervision of the Regional Directorfor the Thirteenth Region.Following the election, the RegionalDirector issued and served on the parties a tally of ballots whichshowed that of approximately 985 eligible voters, 494 ballots were castfor the Petitioner, 412 for Local 997, United Automobile Workers ofAmerica, AFL-CIO, herein called the Intervenor, and 7 against bothparticipating organizations.Ten ballots were challenged and sixwere void.The challenges were not sufficient in number to affect theresults of the election.A majority of the valid votes were cast for thePetitioner.On November 7, 1955, the Intervenor filed timely objections to theconduct of the election, alleging that (1) observers for the Petitionerengaged in campaigning during the election; (2) the Employer re-fused to permit a representative of the Intervenor to enter the plant115 NLRB No. 42. GENERAL ELECTRIC COMPANY307so as to serve as an observer;and (3) the Employersenta letter to theemployeesimmediately prior to the election which interfered withtheir freedom of choice.Thereafter, on November 21, 1955, theIntervenor filed what it called an amendment to the objections, inwhich it made a further allegation of interference by the Employerwith the employees' freedom of choice.Thereafter, on December 14, 1955, the Regional Director, havingconducted an investigation, issued and duly served upon the partieshis report on objections, in which he recommended that all the objec-tions be overruled and the Petitioner be certified.'Within the propertime therefor, the Intervenor filed exceptions to the Regional Direc-tor's report.As to the first objection that election observers for the Petitionerengaged in campaigning during the election, the Regional Director'sinvestigation disclosed that some of the Petitioner's observers, attimes when they had been relieved of their official duties,were seenconversing with eligible voters during the polling periodsat variousspotsadjacent to, but not within, the officially designatedpolling area.None of these remarks were overheard by the Intervenor's affiants, nordid the investigation reveal what the employees had been discussing.In the absence of any evidence that these off-duty observers made anycoercive statements or wilfully violated any instructions of the Boardagent, we are not justified in inferring either thatelectioneeringoccurred, or that if any did take place,it was seriousenough to war-rantsetting the election aside.2The investigation as to the second objection revealed that a regionalrepresentative of the Intervenor asked the Employer to allow RuthWarner, president of Local 997, to be admitted to the plantto act as itsobserver.Warner is one of a number of former employees whosetermination is the subject of charges filed by the Intervenor.There issome conflict as to the circumstances under which she was denied per-mission to enter the plant as an observer, although it is undenied thatshe did enter for the purpose of casting a challenged ballot.TheIntervenor eventually selected another observer, and was at all timesrepresented by the same number of observers allotted to the otherparties.Although it is true that Section 102.61 of the Board's Rulesand Regulations permits a party to an election to select its ownobservers, there is no claim here that the observers finally selected bythe Intervenor did not fully and faithfully represent its interests.3The Regional Director first considered the objection filed on November 21 on Its merits,and decided that It did not raise a material or substantial question concerning conductaffecting the results of the election.Moreover,he noted that the objection had been fileduntimely,and that no justification for the delay had been presented;he therefore recom-mended that this objection also be overruled as untimely.As the objection was clearlyuntimely we find that it was not properly within the scope of the investigation, and wemake no finding on its merits.Herpolsheimer Company,103 NLRB 413.9Emerson Electric Company,106 NLRB 149, at 153. 308DECISIONS OF NATIONALLABOR RELATIONS BOARDWe do not believe, in these circumstances, that theIntervenor wasprejudicially injured when Warner was barred from the plant as anobserver.In support of its third objection, the Intervenor suppliedcopies ofthree letters which the Employer had sent to all of its productionemployees on October 28 and 29 and on November 1, 1955, just beforethe election.The letters expressed the Employer's views on thecoming election, stressed certain asserted irresponsibility of the unionleadership which had recently conducted a strike at the plant, andurged the employees to vote.We agree with the Regional Directorthat the letters contain no language which is not permissible within thescopeof the free speech proviso of Section 8 (c). In its exceptions,however, the Intervenor refers to a communication from the Employer,entitled "Today," and dated November 1, 1955, from whicha state-ment wasexcerpted relating to continuation of the employees' senioritystatus eventhough the vote were to go against the Intervenor.Noletter is attached to the exceptions.The letter dated November 1,which the Intervenor supplied in the course of the Regional Director'sinvestigation, does not mention seniority.Evidence which the Inter-venorfailed to submit to the Regional Director in support of its ob-jectionsmay not be submitted as part of its exceptions, at least in theabsence of any showing that it has been newly discovered. But in anyevent, we doubt that a statement by an employer that it will continuean existingworking condition such as seniority, regardless of the out-come of anelection, constitutes such interference with the conduct of anelection asto warrant its being set aside.Lastly, the report on objections states that one employee,an affiantreferred by the Intervenor, received a slip of paper entitled "SpecialNotice" as an enclosurein a letter which the Employer had sent to allemployees regarding the physical arrangements at the newly reopenedplant.The Special Notice invited all employes to attendan organiza-tional meeting called by the Petitioner.The Regional Director wassatisfied that the Special Notice was enclosed without the Employer'sknowledge or approval.The meager information furnished by theIntervenor, as supplemented by that discovered in the investigation,leads to the conclusion that very few of the Special Notices were some-how surreptitiously enclosed with copies of the Employer's letter.We do not believe that it establishes any basis for setting asidean elec-tion in which well over 900 employees voted.Accordingly, we agree with the Regional Director's conclusions thatthe Intervenor's objections are without merit, and in accordance withhis recommendations, we hereby overrule them.[The Board certified International Association of Machinists, AFL-CIO, as thedesignatedcollective-bargaining representative of the THE PROOF COMPANY309hourly paid employees at the Employer's plant at Danville, Illinois,excluding office and clerical employees, toolmakers, bench machinists,toolroom machine operators, tool crib attendants, toolroom helpers,general maintenance employees-including craft helpers, oilers, power-house employees, maintenance electricians, helpers, and apprentices-professional employees, guards, and supervisors as defined in the Act.]The Proof CompanyandInternational Union,United Automobile,Aircraft&Agricultural ImplementWorkers of America,(UAW-AFL-CIO),Local No. 943.Case No. 13-CA-1834. Feb-ruary 3,1956DECISION AND ORDEROn November 22, 1955, Trial Examiner Arthur E. Reyman issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices-and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. The,rulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERUponthe entire record in this case,and pursuant to Section 10 (c)of the National Labor Relations Act, as amended,the National LaborRelations Board hereby orders that the Respondent,The Proof Com-pany, Goshen, Indiana,its officers,agents,successors,and assigns,shall :1.Cease and desist from :(a)Refusing to bargain collectively with International Union,United Automobile,Aircraft &Agricultural Implement Workers ofAmerica,(UAW-AFL-CIO), LocalNo. 943, as the exclusive repre-sentative of its production and maintenance employees,excludingoffice clerical employees,watchmen and guards,and professional andsupervisory employees as defined in the Act.(b)Refusing to recognize the preferential seniority granted to theofficers and members of the bargaining committee of the Union ac-cording to the request of the Union and the agreement of the Company115 NLRB No. 53.-,A